DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 November 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McCallum (US 4,085,028) in view of Conkling (US 4,248,690) and Field et al (US 2007/0187263).
McCallum teaches (see figs. 1 and 2, abstract, and col. 1, line 5 to col. 3, line 40, and col. 6, lines 14-43) an apparatus for on-site production of an oxidant (hypochlorite) comprising an electrolytic cell comprising a plurality of intermediate (bipolar) electrodes and operating the apparatus upon rectified line voltage. McCallum teaches (see col. 8 ,lines 15-26, eq. 2 in col. 8 and paragraph spanning cols. 8 and 9) that it was necessary to design apparatus for use with two different line voltage sources (e.g.-120 V AC or 240 V AC) and that the resulting DC voltage (after rectification of the AC voltage) varied depending upon the line voltage.  Customization of the design for the different line voltages was achieved through equation 2, wherein the “Ac. dc volts” was 104 volts for a 120 VAC line and 208 volts for a 240 VAC line.  Thus, by doubling the “Av. dc volts” one of ordinary skill in the art at the time of filing would have understood (esp. in view of col. 9, lines 29-33) that selection of the number of intermediate bipolar plates was necessary to match the cell design to the different line voltages to which the apparatus 
Note that any electrolytic cell is inherently considered “reconfigurable” as this term does not limit the amount of time and/or effort required to perform such reconfiguration, nor do the claims set forth the location of the reconfiguration.  Further, “reconfigurable at an on-site location” (emphasis added) is again considered to inherently be met by the apparatus of McCallum because the term does not limit the amount of time and/or effort required to perform such reconfiguration and such reconfiguration is able to be done at any location given sufficient time.
However, McCallum fails to expressly teach that the number of intermediate bipolar plates was selected to maintain the voltage between adjacent intermediate electrodes being in the range from 3.5-7.0 volts.
Conkling teaches (see abstract, fig. 1, col. 5, lines 18-22, col. 6, lines 46-51) performing on-site production of hypochlorite oxidant in an electrolytic cell.  The electrolytic cell was designed with a bipolar arrangement, wherein the voltage per cell (i.e.-between adjacent intermediate electrodes) was set at 3.5 to 6.0 volts in order to produce the oxidant.  The total voltage applied was equal to the number of cells multiplied by the voltage per cell.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the bipolar electrolytic cell of McCallum to select the number of intermediate electrodes to achieve a voltage drop across each cell of 3.5 to 6.0 volts as taught by Conkling because Conkling performs the same electrolytic reaction (generation of hypochlorite from sodium chloride) and teaches that a nominal voltage of 3.5 to 6.0 volts per unit cell was acceptable for generating the hypochlorite.  

Field et al teach (see paragraphs [0123]-[0125] and figures 8A and 8B) that self-cleaning of electrodes in an electrolytic cell can be established by utilizing an H-bridge circuit to cause periodic reversal of the polarity of the electrolytic cell.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added an H-bridge circuit as taught by Field et al to the apparatus of McCallum for the purpose of providing periodic reversal of the polarity of the electrolytic cell to establish a self-cleaning effect to remove and/or prevent scale deposition on the electrodes as an additional remedy for the problem noted by McCallum.
Regarding claim 8, in a modification of the embodiment of figs. 1-2, fig. 7 teaches providing a plurality of electrolytic cells connected in series to a single rectifier.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over McCallum (US 4,085,028) in view of Conkling (US 4,248,690) and Field et al (US 2007/0187263) as applied to claim 1 above, and further in view of Glore et al US 5,034,110).
McCallum teach operating the apparatus only on rectified line voltage and thus fails to teach or suggest the presence of a solar array.
Glore et al teach (see abstract, col. 10, lines 53-60) that electrolytic pool chlorinators of the type similar to McCallum had low power requirements, which could be met by the use of photovoltaic arrays.
.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over McCallum (US 4,085,028) in view of Conkling (US 4,248,690) and Field et al (US 2007/0187263) as applied to claim 1 above, and further in view of Liu et al (US 2006/0114642) and “Chopper | DC to DC Converter”.
McCallum fails to teach the presence of a buck converter configured to perform voltage regulation on the supply line voltage and to output a regulated voltage lower than the supply line voltage to the one or more electrolytic cells.
Liu et al teach (see figure 3, paragraphs [0026], [0033]-[0034]) an apparatus comprising an electrolytic cell and power converters. The apparatus included a DC voltage converter (44) which is described as a "Voltage Chopper" of either the step up or step down type, to convert the DC voltage to the necessary value to be used by electrolyzer.
“Chopper| DC to DC Converter” indicates (see pages 4, 10) that step up choppers were also known as boost converter circuits and that step down choppers were also known as buck converter circuits.
Thus, one of ordinary skill in the art at the time of filing understood that the step-up and step down voltage choppers were a boost converter circuit or a buck converter circuit, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a step down voltage chopper (i.e. buck converter) as taught by Liu et al to the apparatus of McCallum for the purpose of tailoring the rectified line voltage of McCallum to a desired DC voltage value other than the incoming AC voltage.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over McCallum (US 4,085,028) in view of Conkling (US 4,248,690), Field et al (US 2007/0187263), Liu et al (US 2006/0114642) and “Chopper | DC to DC Converter” as applied to claim 27 above, and further in view of Das et al (“Power losses and efficiency of buck PWM DC-DC power converter”).
Liu et al and “Chopper | DC to DC Converter” fail to disclose the buck converter being configured to alter a pulse width modulation signal of a MOSFET switch.  It is noted the “Chopper | DC to DC Converter” relates to a generic disclosure of the function of the buck converter, and lacks a description of the circuitry which performs the function.
Das et al teach (see abstract, fig. 1) a conventional pulse width modulation (PWM) buck converter circuit for conducting step down DC-DC conversion.  The circuit included a MOSFET (metal-oxide-semiconductor field effect transistor) operating as a switch. The buck converter circuit also included a fuse diode rectifier (Dl), a filter capacitor (C) connected to the diode output, and an inductor (L).  
Therefore, it would have been obvious to one of ordinary skill in the art to have adapted the generic buck converter circuit taught by Liu et al to have utilized the MOSFET powered PWM buck converter of Das et al because Das et al shows that such buck converter circuits were well established in the prior art as being effective for performing step down DC-DC conversion through PWM control of the transistor.  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over McCallum (US 4,085,028) in view of Conkling (US 4,248,690) and Field et al (US 2007/0187263) as applied to claim 1 above, and further in view of Simmons et al (US 2007/0007145).
McCallum, Conkling and Field et al fail to teach using feedback current control to account for varying conductivity of the water.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have adapted the current feedback loop suggested by Simmons et al in the system of McCallum to permit the system to adjust to variations of water temperature, conductivity and flow rate of the water to be converted to sodium hypochlorite.  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over McCallum (US 4,085,028) in view of Conkling (US 4,248,690) and Field et al (US 2007/0187263).
McCallum teaches (see figs. 1 and 2, abstract, and col. 1, line 5 to col. 3, line 40, and col. 6, lines 14-43) an apparatus for on-site production of an oxidant (hypochlorite) comprising a plurality of electrolytic cells electrically coupled in series comprising a plurality of intermediate (bipolar) electrodes and operating the apparatus upon rectified line voltage. McCallum teaches (see col. 8 ,lines 15-26, eq. 2 in col. 8 and paragraph spanning cols. 8 and 9) that it was necessary to design apparatus for use with two different line voltage sources (e.g.-120 V AC or 240 V AC) and that the resulting DC voltage (after rectification of the AC voltage) varied depending upon the line voltage.  The apparatus comprised an input to electrically couple a supply line voltage (e.g. “10” in fig. 1) to an electric source. Customization of the design for the different line voltages was achieved through equation 2, wherein the “Ac. dc volts” was 104 volts for a 120 VAC line and 208 volts for a 240 VAC line.  Thus, by doubling the “Av. dc volts” one of ordinary skill in the art at the time of filing would have understood (esp. in view of col. 9, lines 29-33) that selection of the number of intermediate bipolar plates was necessary to match the cell design to the different line voltages to which the apparatus would be connected.  A change in the number of intermediate bipolar plates directly means changing the number of electrolytic cells electrically coupled 
Note that any electrolytic cell is inherently considered “reconfigurable” as this term does not limit the amount of time and/or effort required to perform such reconfiguration, nor do the claims set forth the location of the reconfiguration.  Further, “reconfigurable at an on-site location” (emphasis added) is again considered to inherently be met by the apparatus of McCallum because the term does not limit the amount of time and/or effort required to perform such reconfiguration and such reconfiguration is able to be done at any location given sufficient time.
However, McCallum fails to expressly teach that the number of intermediate bipolar plates was selected to maintain the voltage between adjacent intermediate electrodes being in the range from 3.5-7.0 volts.
Conkling teaches (see abstract, fig. 1, col. 5, lines 18-22, col. 6, lines 46-51) performing on-site production of hypochlorite oxidant in an electrolytic cell.  The electrolytic cell was designed with a bipolar arrangement, wherein the voltage per cell (i.e.-between adjacent intermediate electrodes) was set at 3.5 to 6.0 volts in order to produce the oxidant.  The total voltage applied was equal to the number of cells multiplied by the voltage per cell.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the bipolar electrolytic cell of McCallum to select the number of intermediate electrodes to achieve a voltage drop across each cell of 3.5 to 6.0 volts as taught by Conkling because Conkling performs the same electrolytic reaction (generation of hypochlorite from sodium chloride) and teaches that a nominal voltage of 3.5 to 6.0 volts per unit cell was acceptable for generating the hypochlorite.  

Field et al teach (see paragraphs [0123]-[0125] and figures 8A and 8B) that self-cleaning of electrodes in an electrolytic cell can be established by utilizing an H-bridge circuit to cause periodic reversal of the polarity of the electrolytic cell.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added an H-bridge circuit as taught by Field et al to the apparatus of McCallum for the purpose of providing periodic reversal of the polarity of the electrolytic cell to establish a self-cleaning effect to remove and/or prevent scale deposition on the electrodes as an additional remedy for the problem noted by McCallum.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over McCallum (US 4,085,028) in view of Conkling (US 4,248,690) and Field et al US 2007/0187263) as applied to claim 30 above, and further in view of Banhegyesi (US 2008/0172192), Liu et al (US 2006/0114642) and “Chopper | DC to DC Converter”.
The Office first notes that the claim implicitly requires the presence of a step up boost circuit because the rectified line voltage is higher than the supply line voltage.  
McCallum teach that the typical supply line voltage was either 120 VAC or 240 VAC.  
From Banhegyesi (paragraph [0004]-[00096] and [0064]) it was known that industrial electricity supply was often at much higher voltage (347, 480 or 690 V) than typical residential power supply 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have adapted the apparatus of McCallum to operate using 480 VAC instead of 120 VAC or 240 VAC because 480 VAC system were known to be used in industrial settings and/or in hospitals.  
Liu et al teach (see figure 3, paragraphs [0026], [0033]-[0034]) an apparatus comprising an electrolytic cell and power converters. The apparatus included a DC voltage converter (44) which is described as a "Voltage Chopper" of either the step up or step down type, to convert the DC voltage to the necessary value to be used by electrolyzer.
“Chopper| DC to DC Converter” indicates (see pages 4, 10) that step up choppers were also known as boost converter circuits and that step down choppers were also known as buck converter circuits.
Thus, one of ordinary skill in the art at the time of filing understood that the step-up and step down voltage choppers were a boost converter circuit or a buck converter circuit, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a step up voltage chopper (i.e. boost converter) as taught by Liu et al to the apparatus of McCallum for the purpose of tailoring the rectified line voltage of McCallum to a desired DC voltage value other than the incoming AC voltage.
Response to Arguments
Applicant's arguments filed 1 November 2021 have been fully considered but they are not persuasive. Applicant has argued that 
McCallum fails to teach the cell being reconfigurable at an on-site location because the second McCallum reference describes cementing the cells/electrodes together.

One of ordinary skill in the art would not have had a reason to combine the apparatus of McCallum with the H-bridge circuit of Field et al.
In response, the Office points to the fact that the rejection grounds provide a reason why one of ordinary skill in the art at the time of filing was motivated to have made the combination.  Alternatively, added the periodic polarity reversal of Field et al to the high water flow rate of McCallum would have permitted additional cleaning of deposition from the electrode surface, especially for removing any deposits that formed on the electrode surfaces caused by low flow rates that may accidentally occur.  It is incorrect to say that there is no reason to add the polarity reversing cleaning technique of Field et al because McCallum already teaches a method of preventing deposits from the electrode surfaces.  A reason to add the polarity reversal cleaning comes from the recognition that having a backup plan to remove hard deposits from the electrode surfaces that may occur should the high flow rate of water of McCallum fail to work or to remove hard deposits that could form during times when the water was not flowing through the cell, such as during a power outage.  
With respect to claim 28, it is improper to modify the Chopper reference further by Das.
In response, Das et al is not being used to modify the disclosure of the Chopper reference.  Instead, Das et al is being used to more thoroughly explain the components of the buck converter circuit.  Das et al fills in details of the buck converter circuit that the Chopper reference is silent on.  Thus, the combination of these references is considered a proper obviousness rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794